Title: To James Madison from Joseph Pulis, 25 October 1801 (Abstract)
From: Pulis, Joseph
To: Madison, James


25 October 1801, Malta. Acknowledges receipt of JM’s 3 July letter [not found] covering commission as consul at Malta. Expresses thanks and determination to fulfill responsibilities.
 

   RC (DNA: RG 59, CD, Malta, vol. 1). 1 p.; in French.


   On the same day Pulis sent a similar letter to Jefferson (docketed as received 29 Apr. 1802) along with a completed bond agreement, signed “Giuseppe Pulis,” and notarization (ibid.). Jefferson’s interim appointment of Maltan Joseph Pulis as U.S. consul was confirmed by the Senate in January 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:402, 405).


   A full transcription of this document has been added to the digital edition.
